The offense is the manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
Possessed of a search warrant, officers searched the home of the appellant. Several gallons of whisky and also apparatus for making intoxicating liquors were found so circumstantiated as to support his conviction.
Appellant was forty-nine years of age, and the court did not err in refusing to submit to the jury the issue of the suspended sentence. An interesting presentation of the validity of the legislation limiting the privilege of the jury to suspend the sentence to persons not over twenty-five years of age is found in the argument and brief of counsel. However, we are constrained to adhere to the conclusion favoring the validity of that law expressed in Davis v. State, 93 Tex.Crim. Rep.; 246 S.W. Rep., 395.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                          June 4, 1924.